Aquat    5,   1949


Hono Allen    wverr               OpiniQU10~   v-875
Qovernw’ of Texas
Capitol Building                  Re:   Authority of the Qewernor
Austin, Texas                           to approve twe aoosunts
                                        of a sheriff, acting as an
Attention:     Mr. Ransom               agent of the State, for ao-
                                        tual and a~o6sarg travel-
                                        ing wipsnras lnmuwd   br
                                        him on two trips to rrtuxn
                                        tha same f&tire   to Texas,
Dser Qovomor:
             Refwenoe   is ude      to your rrquast    for   an op@ion,
which reads :
           “Plea88 advise the undersign& 08 the
      following facts:    The Sheriff of Yllls
      Coun$~ went te Callformriaafter a fugitlvm
      and returned him to Goldthwalte. The prls-
      oner escaped from the Qoldthwalte jail   and
      returned to California. The Sheriff, under
      a’seoend set of extradition papers, has
      q a lng o nolftrr hire  Should both lpensm
      l~coumts of the agent ma rharlrf Iso paid
      bf this offioe under the Statute osveriaq
      tha payment by the Strto for the roturirn of
      iuJltivos under a writ by tha Uove~ner?*
          Ue are advised that the Shwifi *i‘Mills CrpItJI
 aoting as agent of the state, has rharnod the fugitive
 to Texas and lodged him in jail*
             Article 1005 and Section 1 of Article 1006, Vor-
 n@n~s cod4 ef Crimlmal Procedure, read as fellewsr
             AI%. 1006:
             %hon   the Govwnordeems it proper to
        demand a person who has commltted an offense
        in this State and has fled to another Stat.
        or territory, he may commission any suitable
        porsolato take such raquisltlon, The ao-
        ousod, If brought back to the State, shall bo
        delivered up to the sheriff of the county in
                                                    .,
Bon. Allan Shivers - Page 2        (V-873   )



     which it is alleged he has committed the
     offense."
          Art. 1006,   Sec.   1:

          "The officer or person 80 commission-
     ed shall receive as compensation the ac-
     tual and necessary traveling expenses upon
     requisition of the Governor to be allowed
     by such Governor and to be paid out of the
     Statr Treasury upon a certificate of the
     Governor reciting the services rendered and
     the allowance therefor,"
          The Governor not only has the authority to ap-
 prove the account of the agent of the State, Sheriff of
 Mills County, for the actual and necessary traveling ex-
 penses incurred by him on his first trip to California,
 but it is his duty to do so, Insofar as he may find it to
 be correct. Opinion No. V-520,
          A sheriff or other peace officer of this State
 has no jurisdiction beyond the boundary of Texas.  When a
 sheriff has been commissioned by the Ifovemor, under the
 provisions of Article 1005, to go to another state and re-
 turn a fugitive from justice to this State, hs acts as an
 agent of the State - not in his official capacity aa sher-
 iff - and travels both within and without the State in
 that capacity. Opinion No. V-525.
          It was the duty 0r the Sheriff of ldillsc0unty
 to retake the prisoner after he escaped from jail, if ho
 could, anywhere within this State, the limit of his juris-
 diction. Opinion No. o-3010, But had neither the au-
 $o;,i;Isnor the duty of retaking him beyond the boundary
         D Therefore, if the fugitive were to be returned
 to Texas from California where he was captured, it would
 be necessary for the Governor , upon proper request being
 made to him, to commission some suitable person or officer
 an agent of the State to return him, The Governor 80 com-
 missioned the Sheriff of Mills County,.who performed his
 duties as such agent, returned the fugitive to Texas and
 lodded him in jail.
          Therefore, under the plain provision8 of Section
 1 of Article 1006, he, as such agent - not as sheriff - is
 entitled to be paid by the State such actual and necessary
 traveling expenses incurred by him in the performance of
 his duty ae such agent.
Hon. Allan Shivers - Page 3   (v-w3 )




          Where a Shariif, comlrrloned by th8
     Governor an agent of the State, return8 a
     fugitive to hi8 jail from whioh he l 8-
     oaper and flee8 from the State and the Gov-
     ernor again corrlsslons the Sheriff to re-
     turn the fugitive, whloh he does, the Gov-
     ernor may approve hi8 acoount8 for aotual
     and neoerrary traveling lxpen8e8 lnourred
     in making eaoh trip. Art0 1005 and Seq. 1
     of Art.  1006, V.C.C.P.; A.0, Opinion8 mium-
     bered V-520, V-SM, and o-3010.

                              Your8 very   truly
                         ATTORNEY GENERAL OF TEKAS
                          ..kM-w

                         BY
                              Bruoe W. Bryant
BWB:amm:nb                    A88irtant